11TH COURT OF APPEALS
                                    EASTLAND, TEXAS
                                       JUDGMENT

In the interest of L.R.R., a child,            * From the County Court at Law
                                                 of Midland County,
                                                 Trial Court No. FM 60,640.

No. 11-17-00200-CV                             * January 19, 2018

                                               * Memorandum Opinion by Willson, J.
                                                 (Panel consists of: Willson, J.,
                                                 Bailey, J., and Wright, S.C.J.,
                                                 sitting by assignment)

      This court has inspected the record in this cause and concludes that there
is no error in the judgment below. Therefore, in accordance with this court’s
opinion, the judgment of the trial court is in all things affirmed.